Citation Nr: 1626047	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-31 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that additional evidence has been received since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  In this regard, in March 2016, the Veteran submitted additional evidence along with a waiver of the AOJ's initial consideration.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





REMAND

In March 2016, the Veteran submitted a copy of a decision by the Social Security Administration (SSA) that awarded him disability benefits partially based on impairment from an anxiety disorder.  The records underlying this decision have not been obtained and may be relevant to his current appeal.  As such, the Board finds that a remand is necessary to obtain these records.  

In addition, a remand is required to obtain the Veteran's vocational rehabilitation records.  A December 2009 private medical record indicates that the Veteran stated that he had applied and been approved for Chapter 31 vocational rehabilitation benefits.  See, Virtual VA, records received on July 24, 2013, pg. 34.  These records may be relevant to his current appeal; therefore, they AOJ should also attempt to obtain them.  

Moreover, during the March 2016 hearing, the Veteran testified that he receives treatment for PTSD from the Salem Vet Center.  The claims file currently only includes records from the Salem Vet Center dated from December 2007 to May 2010.  Therefore, a remand is required to obtain any treatment records from May 2010 to the present.  

The Board also finds that another VA examination is necessary to make a determination in this case.  The evidence of record contains inconsistencies regarding the severity and manifestations of the Veteran's service-connected PTSD.  See, e.g., March 2010 private treatment record (Virtual VA, records received on July 24, 2013, pg. 22) and May 2010 lay statements.  In addition, the Veteran has also been diagnosed with depression, which is not service-connected.  The record indicates that there are some questions as to which symptoms are associated with depression and which are associated with PTSD.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the foregoing, the Board finds that additional clarification is needed.

Finally, in conjunction with the claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected PTSD on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of the records upon which the August 2014 decision to grant SSA benefits was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders, to include records from the Salem Vet Center dated from May 2010 to the present.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Portland VA Medical Center and VA Community Based Outpatient Clinics in West Linn and Salem.

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

It should be noted that the Veteran also has depression, which is a nonservice-connected disorder.  The examiner is requested to distinguish the symptoms due to depression from the symptoms due to PTSD.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




